NUMBER 13-18-00590-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


DAVID SUAREZ-RICO,                                                                      Appellant,

                                                v.

THE STATE OF TEXAS,                                                                      Appellee.


                       On appeal from the 18th District Court
                            of Johnson County, Texas.


                             MEMORANDUM OPINION

                Before Justices Benavides, Hinojosa and Perkes
                   Memorandum Opinion by Justice Perkes

        David Suarez-Rico appeals his conviction of possession of a controlled substance

in the amount of four grams or more and less than 200 grams, a second-degree felony. 1


       1 This cause is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to

a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
See TEX. HEALTH & SAFETY CODE ANN. § 481.121; see also TEX. PENAL CODE ANN. § 12.33.

Suarez-Rico received a ten-year sentence of confinement.              Suarez-Rico’s court-

appointed counsel has filed an Anders brief. See Anders v. California, 386 U.S. 738, 744

(1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, Suarez-Rico’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that her review of the

record yielded no grounds of reversible error upon which an appeal can be predicated.

See id. Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Suarez-

Rico’s counsel carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s judgment. Suarez-Rico’s counsel has also informed this Court

that Suarez-Rico has been (1) notified that counsel has filed an Anders brief and a motion

to withdraw; (2) provided with copies of both pleadings; (3) informed of his rights to file a

pro se response, review the record preparatory to filing that response, and seek



                                                 2
discretionary review if we conclude that the appeal is frivolous; and (4) provided with a

form motion for pro se access to the appellate record with instructions to file the motion

within ten days. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20, Stafford,
813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an

adequate period of time has passed, and Suarez-Rico has not requested the record or

filed a pro se response. 2

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. We affirm the judgment of

the trial court.

                                   III.     MOTION TO WITHDRAW

        In accordance with Anders, Suarez-Rico’s attorney has asked this Court for

permission to withdraw as counsel.             See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous, he



        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                        3
must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.” (citing Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (citations omitted))). We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Suarez-Rico and to advise him of his

right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgement.


                                                                    GREGORY T. PERKES
                                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of August, 2019.




         3 No substitute counsel will be appointed. Should Suarez-Rico wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R.
68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.


                                                           4